Citation Nr: 0408390	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  98-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for mechanical low back 
pain with limitation of motion, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1984 to December 
1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision by the RO which 
denied an increased rating in excess of 10 percent for the 
service-connected mechanical low back pain.  

Then, during the pendency of this appeal, in a March 1999 
rating decision, the rating was increased to 20 percent for 
the service-connected mechanical low back pain with 
limitation of motion.  As the award is not a complete grant 
of benefits, the issue remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The case was remanded by the Board to the RO in June 1999 for 
additional development of the record.  

During the course of the appeal, rating decisions in March 
2000 and April 2001 granted temporary total hospitalization 
ratings for the service-connected low back disability, from 
November 17, 1999 to December 31, 1999 and from April 6, 2000 
to April 30, 2000, respectively.  Thus, the decision herein 
does not consider these time periods.

The veteran testified at a video conference at the RO before 
the undersigned Veterans Law Judge sitting in Washington DC 
in September 2002.  

The case was again remanded by the Board to the RO in June 
2003 for additional development of the record, necessary to 
comply with the VA's duty to assist and notify the veteran.




FINDING OF FACT

The veteran's service-connected mechanical low back pain with 
limitation of motion, is currently manifested by severe 
limitation of motion, with complaints of pain on motion, but 
without functional loss due to pain, fracture of the 
vertebra, ankylosis, spinal stenosis, disc herniation, absent 
ankle jerk, or other neurological findings compatible with 
sciatic neuropathy; and ankylosis has never been shown.


CONCLUSION OF LAW

The criteria for an increased rating to 40 percent for 
mechanical low back pain with limitation of motion have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 
5293 (2001); 5003, 5292, 5295 (2002); 5003, 5237, 5242 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003).  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159) see also Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).  By virtue of the 
November 2003 Supplemental Statement of the Case, and the 
various RO letters to the veteran in December 2002 and August 
2003 notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  Moreover, the Board remanded the 
case to the RO for additional development of the record 
pursuant to the VCAA.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded VA medical examinations in conjunction with his 
claim; for these reasons, his appeal is ready to be 
considered on the merits.  

In addition, the Board has considered the U.S. Court of 
Appeals for Veterans Claims' (Court's) holding in Pelegrini 
v. Principi [No. 01-944 (U.S. Vet. App. Jan. 13, 2004)], in 
which the Court held that 38 U.S.C.A. § 5103(a) requires the 
VA to provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
In the present case, the RO initially considered the claim on 
appeal in June 1997, several years prior to the passage of 
the VCAA and the modifications to 38 U.S.C. § 5103(a) 
therein.  Subsequent to that initial decision and the passage 
of the VCAA, the RO provided notice to the veteran of the 
laws and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain, as has already been discussed above.  
Finally, the veteran's claim was reconsidered on several 
occasions in light of the additional development performed 
subsequent to June 1997.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(holding that the Court must take due account of the 38 
U.S.C.A. § 7261(b) rule of prejudicial error when considering 
VA compliance with the VCAA).  


II.  Factual Background

Historically, the veteran had active service from August 1984 
to December 1986.  Shortly after service, the RO issued a 
rating decision in August 1987 which granted service 
connection for mechanical low back pain and assigned a 10 
percent rating under Diagnostic Code 5295.  

In a March 1997 claim, the veteran asserted that the service-
connected low back disability had increased in severity such 
that a rating in excess of 10 percent was warranted.  

In a June 1997 rating decision, the veteran's claim of an 
increased rating was denied.  A rating decision in August 
1997 confirmed the denial of an increased rating for the 
service-connected low back disability.  The veteran timely 
appealed that determination.  

The veteran was afforded a VA examination in January 1999.  
The veteran complained of prominent lower back pain.  The 
pain did not radiate into the lower extremities.  The veteran 
used a TENS unit, wore a back brace and used a cane for 
ambulation.  

On forward bending, the veteran could not touch his toes and 
demonstrated only minimal lumbosacral motion with flexion to 
10 degrees, extension to 0 degrees, and right and left 
lateral flexion to 5 degrees.  Inspection of the back showed 
no spasm or deformity.  Neurological testing in the lower 
extremities showed active and symmetrical deep tendon 
reflexes, normal manual muscle strength, a normal sensory 
examination, and pain on straight leg raising bilaterally at 
approximately 35 degrees.  X-rays of the lumbar spine were 
normal.  The diagnosis was that of chronic lumbosacral 
strain.  

In a March 1999 rating decision, the rating was increased to 
20 percent for the service-connected mechanical low back pain 
with limitation of motion, effective on March 31, 1997.  

In a June 1999 remand, the Board remanded the case back to 
the RO for additional development of the record.  

A December 1999 computerized tomography (CT) scan of the 
lumbar spine revealed mild degenerative changes with mild 
disc bulging at all three levels.  At L3-L4 it was somewhat 
asymmetric towards the left and was causing slight neural 
foraminal narrowing with no obvious nerve root impingement.  
L4-L5 showed similar changes and L5-S1 also showed no 
definite nerve root impingement.  No focal disc herniation 
was seen.  No obvious soft tissue abnormality near the 
midline on the right side at the L3-L4 region was identified.  
The muscular structures appeared symmetric and no obvious 
bony abnormity was seen.  The impression was that no 
significant abnormality of the lumbar spine was identified.  
There were some degenerative changes with disc bulging as 
described above.  

The VA medical records show that the veteran was admitted to 
a VA hospital in November 1999 for chronic low back pain.  
The veteran was treated with his usual medications and pain 
medicines and muscle relaxants.  

Documents obtained from the Social Security Administration 
indicate that the veteran complained of low back pain with 
radiation into the left lower extremity.  These documents 
also show that the veteran was admitted to a VA hospital in 
April 2000 for acute and chronic backache with right 
sciatica.  

In September 2001, the veteran was afforded an examination on 
a fee basis for VA.  The veteran reported that he was 
currently fairly incapacitated secondary to low back pain and 
was unable perform his activities of daily living.  He 
required his brother to help him dress, make dinner, get out 
of bed and shower.  He received Meals on Wheels.  There was 
no history of incontinence of bladder or stool.  The veteran 
did complain of severe radicular pain down the arms and legs 
bilaterally consisting of pain, numbness and weakness. 

The veteran reported that his back pain had become 
increasingly worse.  He complained of pain, weakness, 
stiffness, fatigability and lack of endurance in his lower 
back.  He took morphine tablets two times per day and 
Percocet three times a day for symptomatic relief.  He 
reported that his symptoms were severe all the time and that 
he had no specific flare-up.  He reported that his symptoms 
were precipitated by moving, sitting, and standing for 
prolonged periods of time.  He reported that his symptoms 
were relieved with medications and rest.  He did use a cane, 
which he had brought with him to this examination.  He denied 
any surgery or further injury since his injury in service.  
He reported that he was almost completely incapacitated, 
unable to perform activities of daily living such as washing, 
dressing, cooking or walking without help.  

Physical examination of the lumbar spine revealed normal 
alignment of the lumbar vertebrae.  There was evidence of 
muscular spasm to both sides of the spine.  The veteran had 
very poor mobility and was able to show flexion to 20 
degrees, extension to 10 degrees, right lateral flexion to 15 
degrees and left lateral flexion to 50 degrees before 
symptoms of pain.  

The veteran was unable to perform strength exercises 
secondary to low back pain.  There was no evidence of joint 
effusion, swelling, tenderness or muscle atrophy.

With regard to low back pain, the examiner's impression was 
as follows:  "A patient with complaints of severe thoracic 
and lumbar back pain with radicular symptoms to the legs 
bilaterally.  Magnetic resonance imaging of the thoracic and 
lumbar spine show multi-level degenerative disc disease 
throughout and multi-level facet arthropathy.  An incidental 
nodule just beneath the left posterior fifth rib is most 
likely a neuroma, but requires further follow-up with an 
magnetic resonance imaging (MRI) with Gadolinium."  

An October 2001 magnetic resonance imaging (MRI) revealed 
that the spinal curvature in general was intact.  There was 
some disc degeneration seen involving the lower thoracic 
interspaces with some mild Schmorl deformities and loss of 
height and signal.  The lumbar interspaces were better 
preserved.  In general, the spinal canal was broad.  The 
curvature was normal.  There were minimal sacroiliac joints 
seen anteriorly.  There was some facet and ligamentous 
hypertrophy.  There was no significant disk protrusion or 
spinal stenosis present.  The impression was that of mild 
degenerative changes of the interspaces in the facets, but 
there was no major disk protrusion or spinal stenosis.  

At the veteran's video-conference hearing in September 2002, 
the veteran testified that he had constant pain in his low 
back and that he was unable to perform any type of work 
details or manage to take care of himself, that his mother 
did it all.  The veteran reported that he had a burning 
sensation in his low back that felt like his spine had been 
torn apart.  

On a scale of 1 to 10, the veteran testified that his pain 
levels out at 10 at least one point during every day.  The 
veteran indicated that he stayed in bed all day long and only 
got up to eat and use the restroom, and that he had to force 
himself to get up to eat.  

The veteran testified that he experiences muscle spasms in 
his back 15 to 20 times every day.  The veteran indicated 
that he could not walk without pain and could not sit for 
long periods without pain.  

The veteran testified that his medications included Oxycodone 
and Methadone.


III.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  
Disability ratings are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, including 
38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that the 
entire recorded history be reviewed with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Further, although the recorded 
history of a disability is to be reviewed in order to make a 
more accurate evaluation, the regulations do not give medical 
reports precedence over current findings.  

Not all disabilities will show all the findings specified in 
the rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two ratings will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45 (2003).  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2003).

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  However, when the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a (2003).

The veteran's low back disability has been rated under 
Diagnostic Code 5292 (2002), for limitation of motion of the 
lumbar spine.  The diagnostic criteria for the evaluation of 
spinal disabilities was recently modified.  See 68 Fed. Reg. 
51454-58 (August 27, 2003)(to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-43).  When a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent legislative intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

Limitation of motion of the lumbar spine is evaluated under 
Diagnostic Code 5292 (2002).  Prior to the regulatory change, 
a 10 percent disability evaluation was warranted for slight 
limitation of motion, a 20 percent disability evaluation was 
assigned for moderate limitation of motion of the lumbar 
spine, and a 40 percent evaluation was assigned for severe 
limitation of motion of the lumbar spine.  Diagnostic Code 
5292 allows for a schedular rating of no more than 40 
percent, which is the maximum rating.

The RO considered other diagnostic codes.  Prior to the 
regulatory changes, Diagnostic Code 5295, for lumbosacral 
strain, provided for a 10 percent rating for characteristic 
pain on motion.  A 20 percent evaluation was assigned for 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in standing position.  A 40 percent 
evaluation required severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Subsequently, under the revised criteria for spinal 
disabilities, Diagnostic Code 5237, lumbosacral strain, a 10 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2003).  

In November 2003, the veteran was sent a letter by the Board 
notifying him of this regulatory change, and a copy of the 
revised rating criteria was also provided to him.  

After reviewing the entire medical record, the Board 
concludes that a disability rating of 40 percent and no 
higher is warranted for the veteran's low back disability, 
mechanical low back pain with severe limitation of motion, 
under both the old and the new rating criteria.  As is noted 
above, 38 C.F.R. Part 4, Diagnostic Code 5292 (2002) provides 
for a 40 percent rating for severe limitation of motion.  
According to the September 2001 examination report, the 
veteran had severe limitation of motion.  Moreover, under the 
revised regulations, forward flexion of the thoracolumbar 
spine of 30 degrees or less also warrants a 40 percent 
rating.  The September 2001 examination report indicated that 
the veteran's forward flexion was limited to 20 degrees.  
Therefore, and in light of 38 C.F.R. §§ 4.3 and 4.7, a 40 
percent rating is warranted for the veteran's low back 
disability.  

Other Diagnostic Codes applicable to low back disabilities 
have also been considered by the Board.  Diagnostic Code 5292 
allows for a maximum 40 percent rating.  

The Board notes that the veteran is not service connected for 
intervertebral disc syndrome that is rated under 38 C.F.R. 
Part 4, Diagnostic Code 5293 (2001 and 2002) or 5243 (2003), 
and a rating under these diagnostic codes is not appropriate.  
While degenerative disc disease has been diagnosed, it is not 
a part of the service-connected disability.

Also weighed by the Board were the provisions of 38 C.F.R. § 
4.40 regarding proper consideration to be given the effects 
of pain in assigning a disability rating, as well as the 
provisions of 38 C.F.R. § 4.45 and the Court's holding in 
DeLuca, noted above.  However, as the veteran is assigned 
herein the maximum evaluation under the prior criteria, which 
are based on limitation of motion, a higher evaluation based 
on pain, may not be assigned.  Johnston v, Brown, 10 Vet. 
App. 80 (1997). 

In this case, the Board finds that the medical evidence 
reveals that the veteran has severe limitation of motion of 
the lumbar spine associated with service-connected mechanical 
low back pain.  As such, an increased rating of 40 percent is 
warranted for this disability under Diagnostic Code 5292 
(2002).  

As noted herein above, Diagnostic Code 5292 (2002), 
limitation of motion of the lumbar spine, provides a maximum 
40 percent rating for severe limitation of motion.  In 
addition, Diagnostic Code 5295, lumbosacral strain, provides 
a maximum 40 percent rating under that code.  38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (2002).  Thus, entitlement 
to a higher evaluation must be predicated upon the 
application of another Diagnostic Code.  The medical evidence 
of record does not show that the veteran's service-connected 
mechanical low back pain with limitation of motion is 
manifested by intervertebral disc syndrome, vertebral 
fracture or ankylosis, so as to warrant a higher rating under 
Diagnostic Codes 5293 (2001), 5285, 5286, 5293 (2002) or 5243 
(2003)  The above VA examination findings, as well as the 
veteran's hearing testimony, demonstrate that the criteria 
for an evaluation of 40 percent, but not more, are met under 
Diagnostic Code 5292 (2002).  In this regard, the Board also 
notes that the criteria for a rating in excess of 40 percent 
are not met under any of the above Diagnostic Codes.  For 
these reasons, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating greater 
than 40 percent for mechanical low back pain with limitation 
of motion. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes  5293 (2001); 5003, 5292, 5293, 5295 
(2002); 5243 (2003).  No other Diagnostic Code is applicable 
which would permit a higher evaluation.




ORDER

A 40 percent rating for the service-connected mechanical low 
back pain with limitation of motion is granted, subject to 
the laws and regulations governing the award of VA monetary 
benefits.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



